FORM 8-K Exhibit 99.01 MEDIA CONTACT: Gabriele Collier Silicon Image, Inc. Phone: 408-616-4088 gcollier@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com SILICON IMAGE ANNOUNCES FIRST QUARTER 2012 EARNINGS Revenue at High End of Guidance Range; Initiates $50 Million Share Repurchase Program SUNNYVALE, Calif., May 1, 2012 – Silicon Image, Inc. (NASDAQ: SIMG), a leading provider of wireless and wired HD connectivity solutions, today reported financial results for its first quarter ended March 31, 2012. Revenue for the first quarter of 2012 was $55.0 million, compared to $58.7 million for the fourth quarter of 2011 and $49.0 million for the first quarter of 2011. “Our strong results were driven by continued growth in our mobile business, and we are pleased to see our MHL-enabled products achieve design wins in mobile, CE products and PC monitors,” said Camillo Martino, chief executive officer of Silicon Image, Inc.“We also continued to make progress with our 60GHz low-latency, gigabit wireless video solutions as our third generation of products have been sampled to our key customers for CE applications, and we are currently on track to sample our mobile-oriented wireless product towards the end of this year.” GAAP net loss for the first quarter of 2012 was $9.6 million, or $0.12 per share, compared to a net loss of $10.2 million, or $0.12 per share, for the fourth quarter of 2011 and a net loss of $0.8 million, or $0.01 per share, for the first quarter of 2011. Non-GAAP net loss for the first quarter of 2012 was $0.8 million, or $0.01 per share, compared to a net income of $4.8 million, or $0.06 per diluted share, for the fourth quarter of 2011 and a net income of $2.4 million, or $0.03 per diluted share, for the first quarter of 2011. Non-GAAP net income for these periods excludes stock-based compensation expense, impairment of intangible assets, amortization of intangible assets, restructuring charges, business acquisition related expenses and reversal of a subsidiary’s foreign currency translation adjustment. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Operations. Silicon Image announced that its Board has authorized the repurchase of its common stock to an aggregate purchase of $50 million.The repurchases may occur from time to time in the open market or in privately negotiated transactions; provided that the repurchases are made in accordance with the terms of Rule 10b-18 under the Securities Exchange Act of 1934, as amended. The timing and amount of any repurchase of shares will be determined by the company, based on its evaluation of market conditions, cash on hand and other factors, and may be made under a plan that complies with Rule 10b5-1 of the Securities and Exchange Act of 1934, as amended. “We believe it is the right time to initiate a share repurchase plan and opportunistically repurchase shares to partially offset dilution. Further, it demonstrates our commitment to our shareholders and our confidence in our business going forward,” said Mr. Martino. The authorization will stay in effect until the authorized aggregate amount is expended or the authorization is modified by the Board of Directors.The program does not obligate the company to acquire any particular amount of stock and purchases under the program may be commenced or suspended at any time, or from time to time, without prior notice.Further the stock repurchase program may be modified, extended or terminated by the Board at any time. The following are Silicon Image’s financial performance estimates for the second quarter of 2012: Revenue: $60 million - $62 million Gross Margin:57% - 58% GAAP operating expenses:$36 million - $37 million Non-GAAP operating expenses: approximately $32.5 million Diluted shares outstanding: approximately 85 million Non-GAAP tax rate: approximately 30% of non-GAAP pre-tax income Use of Non-GAAP Financial Information Silicon Image presents and discusses gross margin, operating expenses, net income (loss) and basic and diluted net income (loss) per share in accordance with Generally Accepted Accounting Principles (GAAP), and on a non-GAAP basis for informational purposes only. Silicon Image believes that non-GAAP reporting, giving effect to the adjustments shown in the attached reconciliation, provides meaningful information and therefore uses non-GAAP reporting to supplement its GAAP reporting and internally in evaluating operations, managing and monitoring performance, and determining bonus compensation. Further, Silicon Image uses non-GAAP information as certain non-cash charges such as amortization of intangibles, stock based compensation, restructuring charges, impairment of intangible assets, business acquisition related expenses and reversal of a subsidiary’s foreign currency translation adjustment do not reflect the cash operating results of the business. Silicon Image has chosen to provide this supplemental information to investors, analysts and other interested parties to enable them to perform additional analyses of its operating results and to illustrate the results of operations giving effect to such non-GAAP adjustments. The non-GAAP financial information presented herein should be considered supplemental to, and not as a substitute for, or superior to, financial measures calculated in accordance with GAAP. Conference Call Silicon Image will host an investor conference call today to discuss its first quarter of 2012 results at 2:00 p.m. Pacific Time and will webcast the event.To access the conference call, dial 800-706-9302 or 303-223-4381 and enter pass code 21588530.The webcast will be accessible on Silicon Image's investor relations website at http://ir.siliconimage.com.A replay of the conference call will be available within two hours of the conclusion of the conference call through May 6, 2012.To access the replay, please dial 800-633-8284 or 402-977-9140 and enter pass code 21588530. About Silicon Image, Inc. Silicon Image is a leading provider of wireless and wired connectivity solutions that enable the reliable distribution and presentation of high-definition content for consumer electronics, mobile, and PC markets.The company delivers its technology via semiconductor and intellectual property products that are compliant with global industry standards and feature market leading Silicon Image innovations such as InstaPort™ and InstaPrevue™.Silicon Image’s products are deployed by the world’s leading electronics manufacturers in devices such as desktop and notebook PCs, DTVs, Blu-ray Disc™ players, audio-video receivers, as well as mobile phones, tablets and digital cameras.Silicon Image has driven the creation of the highly successful HDMI® and DVI™ industry standards, the latest standards for mobile devices - SPMT™ and MHL™, and the leading 60GHz wireless HD video standard – WirelessHD®.Via its wholly-owned subsidiary, Simplay Labs, Silicon Image offers manufacturers comprehensive standards interoperability and compliance testing services. For more information, visit us at http://www.siliconimage.com/. Silicon Image and the Silicon Image logo are trademarks, registered trademarks or service marks of Silicon Image, Inc. in the United States and/or other countries. All other trademarks and registered trademarks are the property of their respective owners in the United States and/or other countries. Forward-Looking Statements This press release contains forward-looking statements within the meaning of federal securities laws and regulations. These forward-looking statements include, but are not limited to, statements related to Silicon Image's future operating results, company growth, progress with 60GHz wireless solutions, expectations for customer sampling of mobile-oriented wireless products and stock repurchases. These forward-looking statements involve risks and uncertainties, including the risks of uncertain economic conditions, competition in our markets, Silicon Image's ability to deliver financial performance in-line with its stated goals and other risks and uncertainties described from time to time in Silicon Image's filings with the U.S. Securities and Exchange Commission (SEC). These risks and uncertainties could cause the actual results to differ materially from those anticipated by these forward-looking statements. In addition, see the Risk Factors section of the most recent Form 10-K and 10-Q filed by Silicon Image with the SEC. These forward-looking statements are made on the date of this press release, and Silicon Image assumes no obligation to update any such forward-looking information. SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended March 31, 2012 December 31, 2011 March 31, 2011 Revenue: Product $ $ $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue Research and development (2) Selling, general and administrative (3) Amortization of intangible assets Restructuring expense 5 Impairment of intangible assets - - Total cost of revenue and operating expenses Loss from operations ) ) ) Interest income and others, net Income (loss) before provision for income taxes and equity in net loss of unconsolidated affiliate ) ) Income taxexpense Equity in net loss of unconsolidated affiliate ) ) - Net loss $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) Weighted average shares – basic and diluted (1) Includes stock-based compensation expense $ $
